Citation Nr: 1824416	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disability.

3. Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disability. 

4. Entitlement to service connection for a back disability, to include as secondary to service-connected pes planus. 

5. Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus.

6. Entitlement to service connection for a left knee disability, to include as secondary to service-connected pes planus.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1988 to December 1991.

This appeal is before the Board of Veterans Appeals (Board) from rating decisions before the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been made and associated with the claims file.  During the October 2017 hearing, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of new evidence to be submitted.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claims for service connection for a back disability and right and left knee disabilities, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has been raised by the record during the October 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed August 1993 rating decision, the RO denied service connection for a back disability.

2. In a February 1997 decision, the Board denied service connection for right and left knee disabilities.

3. Evidence received since the August 1993 rating decision rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

4.  Evidence received since the February 1997 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for right and left knee disabilities.

5.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current right knee disability was caused by his service-connected pes planus.

6. There is an approximate balance of positive and negative evidence as to whether the Veteran's current left knee disability was caused by his service-connected pes planus.
 

CONCLUSIONS OF LAW

1. The August 1993 rating decision, which denied the Veteran's claim of entitlement to service connection for a back disability, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2. Additional evidence received since the August 1993 rating decision rating decision is new and material, and the claim of entitlement to service connection for a back disability, are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The February 1997 Board decision, which denied the Veteran's claim of entitlement to service connection for a right and left knee disabilities, is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

4. Additional evidence received since the February 1997 Board decision rating decision is new and material, and the claim of entitlement to service connection for right and left knee disabilities, are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. Resolving doubt in favor of the Veteran, service connection for a right knee disability as secondary to the Veteran's service-connected pes planus is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6. Resolving doubt in favor of the Veteran, service connection for a left knee disability as secondary to the Veteran's service-connected pes planus is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Since the final August 1993 rating decision, the Veteran has submitted evidence noting a potential relationship between his back disability and his service-connected pes planus.  This evidence is material and is sufficient to reopen the claim.

Since the final February 1997 Board decision, the Veteran has submitted a positive nexus opinion between the Veteran's right and left knee disabilities and his service-connected pes planus.  Since the prior denial was partially based on a lack of nexus between the right and left knee disabilities and the service-connected pes planus, it is material and is sufficient to reopen the claim.

The Board finds this is evidence is new because it was not of record at the time of the August 1993 rating decision denying entitlement to service connection for a back disability and February 1997 Board decision denying entitlement to service connection for right and left knee disabilities; and is material because it relates to unestablished facts necessary to substantiate the claim.  Therefore, to this extent only, the benefits sought on appeal are granted.

II. Service Connection for Bilateral Knee Disabilities

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 . In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54  ).

The Veteran contends that he now has bilateral knee disabilities secondary to his bilateral pes planus condition.  See October 2012 Request for Physical Examination. 

In regards to the right and left knee disabilities, the first element under Wallin is met, as the evidence of record contains a diagnosis of bilateral patellofemoral pain syndrome.  See November 2012 VA examination. 

The second element under Wallin is also met, as the Veteran's pes planus has been determined to be service connected. 

The third element under Wallin requires a nexus between the service-connected disability and the current disability.  The Board finds the third element under Wallin is satisfied by the positive nexus opinion by Dr. S.W. from December 2017. 

Dr. S.W. opined that individuals with chronic pes planus, such as the Veteran, are at risk for developing secondary issues including low back pain and patellofemoral pain syndrome.  Dr. S.W. explained that the pronation caused pes planus causes a compensatory internal rotation of the tibia that upsets the patellofemoral mechanism, which is the tracking mechanism by which the patella moves or tracks in its groove on the distal femur.  Dr. S.W. concluded that due to the severity of the Veteran's service-connected pes planus, it is more likely than not that the Veteran's bilateral knee disability is related to it.  Dr. S.W. has treated the Veteran since 2009.

The Veteran was afforded a VA examination in November 2012.  Following examination and review of evidence, the examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome and concluded the bilateral patellofemoral pain syndrome was not related to service.  The examiner stated this condition was more likely than not due to the Veteran's occupational stress, including frequent ladder and stair climbing at work.  Additionally, the examiner concluded the bilateral patellofemoral pain syndrome was not related to or aggravated by the Veteran's service-connected pes planus because the examiner did not observe the service-connected foot disability cause altered stress to the knees with the gait.

After reviewing all the evidence of record, the Board finds the December 2017 opinion by Dr. S.W. and November 2012 VA examiner opinions to be equally probative as they are both supported by a sufficient rationale regarding the etiology of the Veteran's bilateral knee disabilities.  Thus, the evidence is at lease in relative equipoise as to whether the Veteran's right and left knee disabilities were caused by the Veteran's service-connect pes planus.  

Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for right and left knee disabilities is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

New and material evidence having been received to reopen the service connection claim for a back disability, the claim to reopen is granted.

New and material evidence having been received to reopen the service connection claim for a right knee disability, the claim to reopen is granted.

New and material evidence has been received to reopen a claim of service connection for a left knee disability to reopen is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.


REMAND

Further development is necessary prior to evaluating the Veteran's claim for service connection for a back disability.  The Veteran was provided a medical opinion in December 2017 that noted there is an association between pes planus and back disabilities.  However, the December 2017 opinion does not include an opinion with supporting rationale that it is at least as likely than not the Veteran's back disability is caused or aggravated by a service-connected disability.  Accordingly, on remand the RO should obtain an addendum opinion to address the new evidence submitted by the Veteran.  The examiner is asked to address whether it is at least as likely as not that the Veteran has a current back disability that is related to, or began during, his military service; or that is in any way related to his service-connected disabilities. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2. After undertaking the development listed above, obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's back disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiry, and all findings should be set forth in detail:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current back disability is a result of or began during service?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability is caused by or has been permanently aggravated by the Veteran's service-connected disabilities?

A detailed rationale for any opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


